

116 HR 4357 IH: Special Forest Products Program Reauthorization Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4357IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Ms. Herrera Beutler (for herself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Agriculture to carry out a program to charge and collect not less than
			 the fair market value for forest botanical products harvested on National
			 Forest System lands, and for other purposes.
	
 1.Short titleThis Act may be cited as the Special Forest Products Program Reauthorization Act of 2019. 2.Charges and fees for harvest of forest botanical products (a)Recovery of fair market value for products (1)In generalThe Secretary shall establish and carry out a program to charge and collect fees under subsection (b) for forest botanical products harvested on National Forest System lands.
 (2)Appraisal methods; bidding proceduresThe Secretary shall establish appraisal methods and bidding procedures to ensure that the amounts collected for forest botanical products are not less than fair market value.
				(b)Fees
 (1)Imposition and collectionThe Secretary shall charge and collect fees from persons who harvest forest botanical products on National Forest System lands.
 (2)Amount of feeThe fees collected under paragraph (1) shall be in an amount established by the Secretary to recover at least a portion of the fair market value of the harvested forest botanical products and a portion of all the costs incurred by the Department of Agriculture associated with the granting, modifying, or monitoring the authorization for harvest of the forest botanical products, including the costs of any environmental or other analysis.
 (3)SecurityThe Secretary may require a person assessed a fee under this subsection to provide security to ensure that the Secretary receives the fees imposed under this subsection from the person.
				(c)Sustainable harvest levels for forest botanical products
 (1)In generalThe Secretary shall— (A)conduct appropriate analyses to determine whether and how the harvest of forest botanical products on National Forest System lands can be conducted on a sustainable basis; and
 (B)establish procedures and timeframes to monitor and revise the harvest levels established for forest botanical products.
 (2)Prohibition on harvest in excess of sustainable levelsThe Secretary may not permit under the program under this section the harvest of forest botanical products at levels in excess of sustainable harvest levels, as defined under section 4 of the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 531).
				(d)Waiver authority
 (1)Personal useThe Secretary shall establish a personal use harvest level for each forest botanical product, and the harvest of a forest botanical product below that level by a person for personal use shall not be subject to charges and fees under subsections (a) and (b).
 (2)Other exceptionsThe Secretary may also waive the application of subsection (a) or (b) pursuant to such regulations as the Secretary may prescribe.
				(e)Deposit and use of funds
 (1)DepositFunds collected under the program in accordance with subsections (a) and (b) shall be deposited into a special account in the Treasury of the United States.
 (2)Funds availableFunds deposited into the special account in accordance with paragraph (1) shall remain available until expended without further appropriation.
 (3)Authorized usesThe funds made available under paragraph (2) shall be expended at units of the National Forest System in proportion to the charges and fees collected at that unit under the program under this section to pay for—
 (A)the costs of conducting inventories of forest botanical products, determining sustainable levels of harvest, monitoring and assessing the impacts of harvest levels and methods, and for restoration activities, including any necessary vegetation; and
 (B)the costs described in subsection (b)(2). (4)Treatment of feesFunds collected under the program in accordance with subsections (a) and (b) shall not be taken into account for the purposes of the following laws:
 (A)The sixth paragraph under the heading forest service in the Act of May 23, 1908 (16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 500).
 (B)The fourteenth paragraph under the heading forest service in the Act of March 4, 1913 (16 U.S.C. 501). (C)Section 33 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1012).
 (D)The Act of August 8, 1937, and the Act of May 24, 1939 (43 U.S.C. 1181a et seq.). (E)Section 6 of the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869–4).
 (F)Chapter 69 of title 31, United States Code. (G) Section 401 of the Act of June 15, 1935 (16 U.S.C. 715s).
 (G)Section 4 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6a). (H)Any other provision of law relating to revenue allocation.
 (f)Reporting requirementsAs soon as practicable after the end of each fiscal year in which the Secretary collects charges and fees under the program in accordance with subsections (a) and (b) or expends funds from the special account under subsection (e), the Secretary shall submit to the Congress a report summarizing the activities of the Secretary under the program under this section, including the funds collected under the program in accordance with subsections (a) and (b), the expenses incurred to carry out the program under this section, and the expenditures made from the special account during that fiscal year.
 (g)DefinitionsFor purposes of this section: (1)Forest botanical productThe term forest botanical product—
 (A)means any naturally occurring mushroom, fungus, flower, seed, root, bark, leaf, or other vegetation (or portion thereof) that grows on National Forest System lands; and
 (B)does not include trees, or portions of trees, except as provided in regulations issued under this section by the Secretary.
 (2)National Forest SystemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. 